DETAILED ACTION
This action is in response to the claims filed 07 February 2019 for application 16/270,535 filed 07 February 2019.
Claims 1-20 are pending.
Claims 1-20 are rejected.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities:
¶0050, line 2, lowdimensional feature space should read “low-dimensional feature space”
¶0050, line 3, in brute-force manner through complicated model
¶0050, lines 3-4, (e.g. certain forms of deep neural networks), is complicated should read “(e.g., certain forms of deep neural networks) is complicated” [comma added after “e.g.” and comma removed after parentheses]
¶0051, line 4, resulting in with higher should read “resulting in higher”
¶0059, line 1, computing system 600 should read “computing system 500”
Appropriate correction is required.
	
Claim Objections
Claims 5, 15 are objected to because of the following informalities:
Claim 5, line 2, PPR algorithm should read “personalized page rank (PPR) algorithm”
Claim 15, line 3, PPR algorithm should read “personalized page rank (PPR) algorithm”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 11-18 are rejected under 35 U.S.C. 101, because the claims are directed to an abstract idea, and because the claim elements, whether considered individually or in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. V. CLS Bank International et al., 573 US 208 (2014).

Regarding claim 1, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of receiving an input graph ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "receiving" in the context of this claim encompasses the user simply acquiring a graph. As part of this mental process, the claim limitation provides additional information regarding the input graph, the vertices of the graph and the properties of the vertices. This merely provides more descriptive information about the data.
The limitation of for each of the one or more potential categorical feature values of each vertex, generating a numerical feature value ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generating" in the context of this claim encompasses the user simply assigning a numerical value to the category feature values. As part of this mental process, the claim limitation provides additional information regarding the numerical feature values. This merely provides more descriptive information about the data.
The limitation of using said numerical feature value for each of the one or more potential categorical feature values of each vertex, generating proximity encoding data ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generating" in the context of this claim encompasses the user simply creating encoding data from the numerical feature 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements and, therefore, does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the claim does not include any additional elements. The claim does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 2, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of in response to determining that a particular vertex of the plurality of vertices does not include a particular categorical feature value, inferring the particular categorical feature value based on the numerical feature values of the particular vertex, as 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements and, therefore, does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the claim does not include any additional elements. The claim does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 3, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of determining the greatest numerical feature value of the numerical feature values of the particular vertex, as drafted, is a process that, under its broadest reasonable 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements and, therefore, does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the claim does not include any additional elements. The claim does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 4, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 4 carries out the method of claim 1 but for the recitation of additional element(s) of wherein generating the numerical feature value comprises discounting the numerical feature value by a damping factor. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim simply recites additional information regarding numerical feature value generation, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of additional information regarding numerical feature value generation do not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 5, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method. The Step 2A Prong One Analysis for claim 4 is applicable here since claim 5 carries out the method of claim 4 but for the recitation of additional element(s) of wherein the damping factor represents a probability that a random walk included in an execution of a PPR algorithm used to generate each numerical feature value is reset. If a claim limitation, 
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim simply recites additional information regarding the damping factor, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of additional information regarding the damping factor do not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 6, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 6 carries out the method of claim 1 but for the recitation of additional element(s) of wherein the input graph comprises at least one of: an undirected graph or a directed graph. If a claim limitation, under its broadest reasonable interpretation, covers performance of the 
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim simply recites additional information regarding the input graph, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of additional information regarding the input graph do not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 7, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 7 carries out the method of claim 1 but for the recitation of additional element(s) of wherein generating the numerical feature value comprises executing a proximity algorithm for the respective vertex. If a claim limitation, under its broadest reasonable interpretation, covers 
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim simply recites additional information regarding numerical feature value generation, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of additional information regarding numerical feature value generation do not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 8, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method. The Step 2A Prong One Analysis for claim 7 is applicable here since claim 8 carries out the method of claim 7 but for the recitation of additional element(s) of wherein the proximity algorithm comprises a personalized page rank (PPR) algorithm. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in 
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim simply recites additional information regarding the proximity algorithm, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of additional information regarding the proximity algorithm do not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 11, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 11 is directed to computer-readable media, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites computer-readable media.
The limitation of receiving an input graph ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "receiving" in the context of this claim encompasses the user simply 
The limitation of for each of the one or more potential categorical feature values of each vertex, generating a numerical feature value ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generating" in the context of this claim encompasses the user simply assigning a numerical value to the category feature values. As part of this mental process, the claim limitation provides additional information regarding the numerical feature values. This merely provides more descriptive information about the data.
The limitation of using said numerical feature value for each of the one or more potential categorical feature values of each vertex, generating proximity encoding data ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generating" in the context of this claim encompasses the user simply creating encoding data from the numerical feature values. As part of this mental process, the claim limitation provides additional information regarding the encoding data. This merely provides more descriptive information about the data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer-readable media storing instructions, one or more processors. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of computer-readable media storing instructions and one or more processors amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 12, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 12 is directed to computer-readable media, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites computer-readable media.
The limitation of in response to determining that a particular vertex of the plurality of vertices does not include a particular categorical feature value, inferring the particular categorical feature value based on the numerical feature values of the particular vertex, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "inferring" in the context of this claim encompasses the user simply creating a value. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer-readable media storing instructions, one or more processors. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: 
Regarding claim 13, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 13 is directed to computer-readable media, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites computer-readable media.
The limitation of determining the greatest numerical feature value of the numerical feature values of the particular vertex, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses the user simply selecting the highest numerical value of the vertex. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer-readable media storing instructions, one or more processors. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of computer-readable media storing instructions and one or more processors amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 14, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 14 is directed to computer-readable media, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites computer-readable media. The Step 2A Prong One Analysis for claim 11 is applicable here since claim 14 carries out the method of claim 11 but for the recitation of additional element(s) of wherein generating the numerical feature value comprises discounting the numerical feature value by a damping factor. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer-readable media storing instructions, one or more processors. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of computer-readable media storing instructions, one or more processors and additional information regarding numerical feature value generation amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 15, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 15 is directed to computer-readable media, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites computer-readable media. The Step 2A Prong One Analysis for claim 14 is applicable here since claim 15 carries out the method of claim 14 but for the recitation of additional element(s) of wherein the damping factor represents a probability that a random walk included in an execution of a PPR algorithm used to generate each numerical feature value is reset. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation 
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer-readable media storing instructions, one or more processors. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional information regarding the damping factor, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of computer-readable media storing instructions, one or more processors and additional information regarding the damping factor amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 16, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 16 is directed to computer-readable media, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites computer-readable media. The Step 2A Prong One Analysis for claim 11 is applicable here since claim 16 carries out the method of claim 11 but for the recitation of additional element(s) of wherein the input graph comprises at least one of: an undirected graph or a directed graph. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer-readable media storing instructions, one or more processors. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional information regarding the input graph, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of computer-readable media storing instructions, one or more processors and additional information regarding the input graph amount to no more than mere instructions to apply the exception using generic computer components (MPEP 

Regarding claim 17, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 17 is directed to computer-readable media, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites computer-readable media. The Step 2A Prong One Analysis for claim 11 is applicable here since claim 17 carries out the method of claim 11 but for the recitation of additional element(s) of wherein generating the numerical feature value comprises executing a proximity algorithm for the respective vertex. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer-readable media storing instructions, one or more processors. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional information regarding numerical feature value generation, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of computer-readable media storing instructions, one or more processors and additional information regarding numerical feature value generation amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 18, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 18 is directed to computer-readable media, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites computer-readable media. The Step 2A Prong One Analysis for claim 7 is applicable here since claim 8 carries out the method of claim 7 but for the recitation of additional element(s) of wherein the proximity algorithm comprises a personalized page rank (PPR) algorithm. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites computer-readable media storing instructions, one or more processors. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional information regarding the proximity algorithm, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of computer-readable media storing instructions, one or more processors and additional information regarding the proximity algorithm amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-11, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akoglu et al. (Graph-based Anomaly Detection and Description: A Survey, hereinafter referred to as "Akoglu").

Regarding claim 1, Akoglu teaches a method comprising: 
receiving an input graph (Akoglu, section 2 – teaches finding patterns in a given attributed graph), wherein the input graph comprises a plurality of vertices, each vertex of said plurality of vertices being associated with vertex properties of said vertex (Akoglu, section 2 – teaches attributed graph is a graph where the nodes [vertices] have features associated with them; Akoglu, section 2.2 – teaches nodes exhibit non-unique attributes), said vertex properties including at least one categorical feature value of one or more potential categorical feature values (Akoglu, section 2.2.1 – teaches categorical attributes for the nodes); 
for each of the one or more potential categorical feature values of each vertex (Akoglu, section 2.2.1 – teaches categorical attributes for the nodes), generating a numerical feature value, said numerical feature value representing a proximity of the respective vertex to other vertices of the plurality of vertices (Akoglu, section 2.1.1 – teaches generating numerical proximity of objects in the graph) that have a categorical feature value corresponding to the respective potential categorical feature value (Akoglu, section 2.2 – teaches exploiting the structure [proximity] as well as the coherence of attributes to find patterns); 
using said numerical feature value (Akoglu, section 2.1.1 – teaches generating numerical proximity of objects in the graph) for each of the one or more potential categorical feature values of each vertex (Akoglu, section 2.2.1 – teaches categorical attributes for the nodes), generating proximity encoding data representing said input graph (Akoglu, section 2.1.1 – teaches generating proximity encoding data to capture correlations between objects for tasks such as pattern recognition and/or classification).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the proximity graph embodiment of Akoglu with the attributed graph embodiment of Akoglu in order to develop a richer graphical representation using node features in the field of using graph vertex values in order to classify data (Akoglu, section 2.2 – “For certain kinds of data, it is possible to have a richer graph representation, in which nodes and edges exhibit (non-unique) attributes. Examples to such graphs include social networks with user interests as attributes, transaction networks with time, location, and amount as attributes, cargo shipments with visited ports, financial information, type of transported goods as attributes, and so on.”).

Regarding claim 4, Akoglu teaches all of the limitations of the method of claim 1 as noted above. Akoglu further teaches wherein generating the numerical feature value comprises discounting the numerical feature value by a damping factor (Akoglu, section 2.1.1 – teaches discounting the numeric value using a damping factor).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the embodiments of Akoglu for the same reasons as disclosed in claim 1 above.
Regarding claim 5, Akoglu teaches all of the limitations of the method of claim 4 as noted above. Akoglu further teaches wherein the damping factor represents a probability that a random walk included in an execution of a PPR algorithm used to generate each numerical feature value is reset (Akoglu, section 2.1.1 – teaches the damping factor is a probability that a random walk of a PPR is reset).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the embodiments of Akoglu for the same reasons as disclosed in claim 4 above.

Regarding claim 6, Akoglu teaches all of the limitations of the method of claim 1 as noted above. Akoglu further teaches wherein the input graph comprises at least one of: an undirected graph or a directed graph (Akoglu, section 2.1.1 – teaches graph can be directed or undirected).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the embodiments of Akoglu for the same reasons as disclosed in claim 1 above.

Regarding claim 7, Akoglu teaches all of the limitations of the method of claim 1 as noted above. Akoglu further teaches wherein generating the numerical feature value comprises executing a proximity algorithm for the respective vertex (Akoglu, section 2.1.1 – teaches a proximity based numerical value for the vertices).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the embodiments of Akoglu for the same reasons as disclosed in claim 1 above.
Regarding claim 8, Akoglu teaches all of the limitations of the method of claim 7 as noted above. Akoglu further teaches wherein the proximity algorithm comprises a personalized page rank (PPR) algorithm (Akoglu, section 2.1.1 – teaches that one possible proximity algorithm is PPR).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the embodiments of Akoglu for the same reasons as disclosed in claim 7 above.

Regarding claim 9, Akoglu teaches all of the limitations of the method of claim 1 as noted above. Akoglu further teaches training a machine learning model based on the proximity encoding data (Akoglu, section 2.2.1 - teaches training a classification model using the attributed graphs; see also Akoglu, section 2.2 – teaches exploiting the structure [proximity] as well as the coherence of attributes to find patterns [Because attributed graphs can also exploit proximity values, it is obvious that the attributed graphs can have proximity values, which are then used to train a classification model]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the embodiments of Akoglu for the same reasons as disclosed in claim 1 above.

Regarding claim 10, Akoglu teaches all of the limitations of the method of claim 9 as noted above. Akoglu further teaches wherein the machine learning model comprises a classification model (Akoglu, section 2.2.1 - teaches training a classification model using the attributed graphs; see also Akoglu, section 2.2 – teaches exploiting the structure [proximity] as well as the coherence of attributes to find patterns [Because attributed graphs can also exploit proximity values, it is obvious that the attributed graphs can have proximity values, which are then used to train a classification model]).


Regarding claim 11, it is the computer-readable media embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1. Akoglu further teaches the following additional limitations:
one or more non-transitory computer-readable media storing instructions which, when executed by one or more processors (Akoglu, section 2 – teaches retrieving data from a graph database; Akoglu, section 2.1.1 – teaches performing statistical calculations on the graph data; [While Akoglu does not explicitly teach computer hardware, it would be obvious to a person having ordinary skill in the art that computer hardware, such as processors and memory, would be used to perform statistical calculations on data stored in a database]) ...
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the embodiments of Akoglu for the same reasons as disclosed in claim 1 above.

Regarding claim 14, the rejection of claim 11 is incorporated herein. Further, the limitations in this claim are taught by Akoglu for the reasons set forth in the rejection of claim 4.

Regarding claim 15, the rejection of claim 14 is incorporated herein. Further, the limitations in this claim are taught by Akoglu for the reasons set forth in the rejection of claim 5.

Regarding claim 16, the rejection of claim 11 is incorporated herein. Further, the limitations in this claim are taught by Akoglu for the reasons set forth in the rejection of claim 6.

Regarding claim 17, the rejection of claim 11 is incorporated herein. Further, the limitations in this claim are taught by Akoglu for the reasons set forth in the rejection of claim 7.

Regarding claim 18, the rejection of claim 17 is incorporated herein. Further, the limitations in this claim are taught by Akoglu for the reasons set forth in the rejection of claim 8.

Regarding claim 19, the rejection of claim 11 is incorporated herein. Further, the limitations in this claim are taught by Akoglu for the reasons set forth in the rejection of claim 9.

Regarding claim 20, the rejection of claim 19 is incorporated herein. Further, the limitations in this claim are taught by Akoglu for the reasons set forth in the rejection of claim 10.

Claims 2-3, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Akoglu in view of Wingate, David (US 2017/0242509 A1 – Focused Capacitive Sensing, hereinafter referred to as “Wingate”).

Regarding claim 2, Akoglu teaches all of the limitations of the method of claim 1 as noted above. However, Akoglu does not explicitly teach in response to determining that a particular vertex of the plurality of vertices does not include a particular categorical feature value, inferring the particular categorical feature value based on the numerical feature values of the particular vertex.
in response to determining that a particular vertex of the plurality of vertices does not include a particular categorical feature value, inferring the particular categorical feature value based on the numerical feature values of the particular vertex (Wingate, ¶¶0060-0063 - teaches inferring unknown node feature values for a given graphical model by selecting the highest probability among multiple probabilities computed for the unknown feature).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Akoglu with the teachings of Wingate in order to effectively formulate interactions manually in the field of calculating feature values for nodes of a graphical model (Wingate, ¶0060 – “One possible model of the space is a graphical model, which can effectively formulate these interactions mathematically. Broadly speaking, a graphical model includes a plurality of nodes, which can represent variables having a number of possible states, and a plurality of edges, which can represent quantitative (sometimes statistical) relationship between two nodes. The edges can be directed. If formulated properly, a graphical model can effectively describe a complex, interdependent network of the space as affected by the electrostatic field generated by the capacitive sensors, the objects, and materials therein. A belief propagation network passes messages along the edges between the nodes, which describes the influence that one node exerts on another, i.e., modeling the interactions between different parts of objects, materials, and capacitive sensors in the space. Leveraging the belief propagation network, the measurements can be used a boundary condition to determine one or more possible versions of the space that would best explain or fit with the measurements.”).

Regarding claim 3, Akoglu in view of Wingate teaches all of the limitations of the method of claim 2 as noted above. Wingate further teaches wherein inferring the categorical feature value includes: 
determining the greatest numerical feature value of the numerical feature values of the particular vertex (Wingate, ¶¶0060-0063 - teaches inferring unknown node feature values for a given graphical model by selecting the highest probability among multiple probabilities  computed for the unknown feature).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Akoglu and Wingate for the same reasons as disclosed in claim 2 above.

Regarding claim 12, the rejection of claim 11 is incorporated herein. Further, the limitations in this claim are taught by Akoglu in view of Wingate for the reasons set forth in the rejection of claim 2.

Regarding claim 13, the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Akoglu in view of Wingate for the reasons set forth in the rejection of claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Liu et al. (Mining Behavior Graphs for “Backtrace” of Noncrashing Bugs) teaches training classification models using data encodings generated from attributed graphs.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM CST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116